DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the Pre-Brief Conference Request  filed on 11/17/2021 PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Response to Remarks

This communication is considered fully responsive to the amendment filed on 11/17/2021.
Claims 1, 3, 14, 16, 21, 23, 25 have been amended.

Response to Arguments
Applicant’s arguments, filed 11/17/2021 with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Information Disclosure Statement
The information disclosure statements (IDS) submitted  09/09/2022 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 20180270839 A1; hereinafter as “Loehr ”) in view of MARQUEZAN et al. (US 20200029252 A1; hereinafter as “MARQUEZAN”, which is continuation of application number PCT/EP2017/052124, Filed on February 1, 2017) and further KIM et al. (US 20200022106 A1; hereinafter as “KIM ”, which has Foreign Application Priority Date, March 24, 2017).

Regarding claim 14, Loehr teaches, an apparatus (fig. 2: Remote Unit 102) comprising: 
at least one computer readable memory (fig. 2: Memory 204)  storing computer program instructions  (The memory 204, in one embodiment, is a computer readable storage medium. In some embodiments, the memory 204 includes volatile computer storage media. For example, the memory 204 may include a RAM, including dynamic RAM (“DRAM”), synchronous dynamic : [0047]) ; and 
at least one processor (fig. 2: Processor 202: [0046]) ; 
wherein the computer readable memory with the computer program instructions is configured, with the at least one processor (“the processor 202 may be a microcontroller, a microprocessor, a central processing unit (“CPU”), a graphics processing unit (“GPU”), an auxiliary processing unit, a field programmable gate array (“FPGA”), or similar programmable controller. In some embodiments, the processor 202 executes instructions stored in the memory 204 to perform the methods and routines described herein. In various embodiments, the processor 202 determines a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels. In certain embodiments, the processor 202 assigns resources to logical channels of the multiple logical channels based on the priority order. The processor 202 is communicatively coupled to the memory 204, the input device 206, the display 208, the transmitter 210, and the receiver 212”: [0046]), to cause the apparatus to perform actions comprising: 
select for a user equipment a first radio resource from a first pool of radio resources (fig. 4: aforesaid remote unit 102 select/receives uplink grant; “receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.). T: [0084] ); 
select a second radio resource from a second pool of radio resources (fig. 8 “determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels. The method 800 includes assigning 806 resources to logical channels of the plurality of logical channels based on the priority order”: [0084] ); 4S.N.: 15/586,655 
transmit the selected content on each of the selected first radio resource and the selected second radio resource (“the remote units 102 transmit on the UL using a SC-FDMA scheme based on resource: [0042]; The transmitter 210 is used to provide UL communication signals to the base unit 104”: [0052]) .  

While Loehr teaches, select a second radio resource from a second pool of radio resources,  Loehr appears silent on 
Art Unit: 2411 select which content to duplicate in parallel communications based on at least one of at a size of uplink data waiting to be sent, at least a timing difference between the selected first radio resource and second radio resource, or at least one of a latency and a reliability requirement of the uplink data waiting to be sent,
 wherein the selected content to duplicate comprises content from at least a scheduling request message for the user equipment and the uplink data; and 

MARQUEZAN, in the same field of endeavor, discloses
Art Unit: 2411 select which content to duplicate in parallel communications based on at least one of at a size of uplink data waiting to be sent, at least a timing difference between the selected first radio resource and second radio resource, or at least one of a latency and a reliability requirement of the uplink data waiting to be sent (“ the UE-STe entity comprises a mapping table dedicated to the assignment of the multiple transmission bearers at the interface between the UE and the AN. The mapping table inside the UE-STe entity comprises multiple fields amongst which a field (e.g., session ID) about an identification of the session used by the UE:”: [0015]; “the UE-STe entity and the UP-STe entities are, in the simultaneous mode, configured by the STM entity with respective different policies in order to select the multiple transmission bearers between the AN and the CN to be simultaneously use”: [0019];  Aforesaid “UE-STe entity…in the reliability mode, configured by the STM entity in order to duplicate the UL … data traffic.”: [0021];  “the UE-STe entity will always duplicate the UL data traffic and send it towards the PDN entity via the multiple transmission bearers (==parallel transmission) of the AN.” ;[0122]),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Loehr to include  the above recited limitations as taught by MARQUEZAN . The suggestion/motivation to do  for  allowing the configuration and the usage of multiple transmission bearers belonging to a single packet data unit session (MARQUEZAN:  [0002]).

The combination does not expressively disclose: wherein the selected content to duplicate comprises content from at least a scheduling request message for the user equipment and the uplink data.

KIM , in the same field of endeavor, discloses
wherein the selected content to duplicate comprises content from at least a scheduling request message for the user equipment and the uplink data (Fig. 4H where terminal decide for packet supplication transmission: Aforesaid terminal decides duplicate packets to master base station and second base station: Aforesaid packets will have scheduling request information:  [0311]-[0312]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of Loehr and  MARQUEZAN to include  the above recited limitations as taught by KIM  . The suggestion/motivation would be  efficiently perform paging with respect to a terminal using a beam antenna (KIM : [0011]).



Regarding claims 1, 9,21, the claim is interpreted and rejected for the same reason as set forth in claim 14.

With respect to dependent claims: 
Regarding claim 9, Loehr in view of MARQUEZAN and KIM   specificity,  Loehr teaches, wherein: multiple radio resources are selected from the second pool of radio resources; and 21 2017P00662 the selected content is transmitted on the selected first radio resource and on the selected multiple second radio resources ( Fig. 8:  The method 800 also includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels. The method 800 includes assigning 806 resources to logical channels of the plurality of logical channels based on the priority order”: [0084] ) 


Claims 6-8, 18-19, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of  MARQUEZAN and KIM  and further in view of MOON et al. (US 20180049227 A1; hereinafter as “MOON”).

With respect to dependent claims: 
Regarding claims 6, 18, the combination of Loehr in view of  MARQUEZAN and KIM  , does not explicitly discloses:  wherein: on only one of the selected radio resources the selected content is transmitted with an indication that the content is a duplicate.  

MOON, in the same field of endeavor, discloses: wherein: on only one of the selected first radio resource or the selected second radio resource the selected content is transmitted with an indication that the content is a duplicate.   (See Fig. 10 where UE is sending 2 consecutive SRs duplication if bitmap is “11”: an SR is sent at the first subframe and another SR is sent at the second subframe:  [0160]-[0162]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  , in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claim 7, the combination of  Loehr in view of  MARQUEZAN and KIM  , does not explicitly discloses:  wherein the scheduling request message or the uplink data transmitted on each of the selected first radio resource and second radio resource further indicates if the respectively transmitted content is a first transmission or a re-transmission.  

MOON, in the same field of endeavor, discloses: wherein the scheduling request message or the uplink data transmitted on each of the selected first radio resource and second radio resource further indicates if the respectively transmitted content is a first transmission or a re-transmission (Fig. 2: uplink data transmission frame format indication SR indicating buffer status information. See PUCCH format 3: SR with HARQ/ACK bit: with or without retransmission bit).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claim 8, the combination of  Loehr in view of  MARQUEZAN and KIM  , does not explicitly discloses: wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent.  

MOON, in the same field of endeavor, discloses:  wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent (see Fig. 6: Check Buffer Status to be transmitted: [0135]-[0142]; identifying the amount of data stored in a buffer; generating a scheduling request (SR); and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB: [0009]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  , in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 


Regarding claim 19, the combination of  Loehr in view of  MARQUEZAN and KIM  does not explicitly discloses:  wherein at least one of: the scheduling request message or the uplink data transmitted on each of the selected first and second radio resources further indicates if the respectively transmitted content is a first transmission or a re-transmission; and the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent.  

MOON, in the same field of endeavor, discloses: wherein at least one of: the scheduling request message or the uplink data transmitted on each of the selected first and second radio resources further indicates if the respectively transmitted content is a first transmission or a re-transmission (Fig. 2: uplink data transmission frame format indication SR indicating buffer status information. See PUCCH format 3: SR with HARQ/ACK bit: with or without retransmission bit); and wherein the selected content is the scheduling request message and is transmitted with a buffer status report indicating a length of the uplink data to be sent (see Fig. 6: Check Buffer Status to be transmitted: [0135]-[0142]; identifying the amount of data stored in a buffer; generating a scheduling request (SR); and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB: [0009]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  , in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claims 20, the combination of Loehr in view of  MARQUEZAN and KIM  does not explicitly discloses: wherein selecting which content to duplicate is based on at least one of: size of the uplink data waiting to be sent; a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent.  

MOON, in the same field of endeavor, discloses: wherein selecting which content to duplicate is based on at least one of: size of the uplink data waiting to be sent; a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent (the SR may be assigned to at least one of a first resource of a first transmission time interval (TTI) and a second resource of a second TTI within a subframe, and the first TTI may be longer than the second TTI: [0015]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 

Regarding claims 25, the combination of Loehr in view of  MARQUEZAN and KIM  does not explicitly discloses: wherein selecting which content to duplicate is based on at least one of: a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent.  

MOON, in the same field of endeavor, discloses: wherein selecting which content to duplicate is based on at least one of: a timing difference between the selected first and second radio resources; a latency requirement of the uplink data waiting to be sent; and a reliability requirement of the uplink data waiting to be sent (the SR may be assigned to at least one of a first resource of a first transmission time interval (TTI) and a second resource of a second TTI within a subframe, and the first TTI may be longer than the second TTI: [0015]).   

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MOON to the system of Loehr in view of  MARQUEZAN and KIM  in order to generating a scheduling request (SR), and transmitting the SR to a base station (NB) on the basis of the identified data amount so that an uplink resource is to be allocated from the NB (MOON, [abstract]). The motivation would be to improve and enhance reducing delay in uplink data transmission and reception between the user equipment and the base station in a mobile communication system (MOON, [0008]). 


Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of  MARQUEZAN and KIM, and further in view of CAO et al. (US 20180167182 A1; hereinafter as “CAO”).

Regarding claim 12, the combination of Loehr in view of  MARQUEZAN and KIM  , does not explicitly discloses:  wherein the transmitting the selected content on each of the selected first radio resource and the selected second radio resource is for grant-free uplink transmissions of data.  

CAO, in the same field of endeavor, discloses: wherein the transmitting the selected content on each of the selected first radio resource and the selected second radio resource is for grant-free uplink transmissions of data (a grant-free UE is a UE that is configured to transmit grant-free traffic. The UE may also have other capabilities including transmission of grant-based traffic. Grant-free transmission means that a UE does not rely on a dynamic scheduling request and grant mechanism to transmit data. The transmission resources and formats (e.g. coding and modulation schemes) may be pre-configured or semi-statically configured. Similarly, a grant-based UE is a UE that is configured to transmit grant-based traffic, but such a UE may also have other capabilities including transmission of grant-free traffic. A contention-based grant-free transmission is a transmission where it is possible for multiple UEs to be contending for the same resource. [0062]; [0004]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of CAO to the system of Loehr in view of  MARQUEZAN and KIM  , in using pilots selected from a pool of available pilots (CAO, [abstract]). The motivation would be to improve and enhance pilot design with reduced probability of collision or a reduction in pilot overhead (CAO, [0004]). 


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of  MARQUEZAN and KIM  and further in view of Li et al. (US 20180255611 A1; hereinafter as “Li”).

With respect to dependent claims: 
Regarding claim 13, the combination of  Loehr in view of MARQUEZAN, does not explicitly discloses: wherein: the first pool of radio resources is primarily allocated for contention-based channel access; and the second pool of radio resources is primarily allocated for scheduling-based channel access.

Li, in the same field of endeavor, discloses: wherein: the first pool of radio resources is primarily allocated for contention-based channel access (aforesaid user equipment aggregation node (UE-AN) can be responsible for controlling and coordinating the intra-PAN communication, including scheduling DL and UL resources or transmission power for the devices in the PAN. Medium access and radio resource management can be contention-based: [0028]); and the second pool of radio resources is primarily allocated for scheduling-based channel access ( aforesaid user equipment aggregation node (UE-AN) can be responsible for controlling and coordinating the intra-PAN communication, including scheduling DL and UL resources or transmission power for the devices in the PAN. Medium access and radio resource management can be scheduling-based: [0028]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of Li to the system of Loehr in view of  MARQUEZAN and KIM  in order to be indexed by the PAN ID and the port number, which can allow joint reception or transmission from the UE-W and UE-AN, forming a distributed antenna system at the UE side (Li, [0030]). The motivation would be to improve and enhance low latency; energy efficient; spectrum efficient; density; and low cost, to be disposable or deployable on a mass scale (Li, [0010]). 


Allowable Subject Matter
Claims 3-5, 16-17, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, Loehr in view of  MARQUEZAN and KIM  , MOON, CAO, LI either alone or in combination fails to teach: 
wherein the selecting comprises at least one of: 
content of the scheduling request message is selected as the content to duplicate based on the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; and 
content of the uplink data is selected as the content to duplicate based on the size of the uplink data waiting to be sent can be accommodated by a transport block of the selected second radio resource from the second pool of radio resources.

Regarding claim 4, Loehr in view of  MARQUEZAN and KIM  , MOON, CAO, LI either alone or in combination fails to teach: 
wherein one of: the method of claim 3 is performed in response to a failed attempt to send the scheduling request on another radio resource from the first pool in parallel with the uplink data being sent on another radio resource from the second pool; or 20 2017P00662 the scheduling request is sent on another radio resource from the first pool in parallel with the uplink data being sent on another radio resource from the second pool in response to receiving a negative acknowledgement to the transmitting of claim 3.  

Regarding claim 5, Loehr in view of  MARQUEZAN and KIM  MOON, CAO, LI either alone or in combination fails to teach: wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; and the transmitting comprises: transmitting on the selected second radio resource the scheduling request message; and transmitting on the selected first radio resource the scheduling request message and a portion of the uplink data, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Regarding claim 16, Loehr in view of  MARQUEZAN and KIM  MOON, CAO, LI either alone or in combination fails to teach: wherein: 
the content to duplicate is selected based on a size of the uplink data waiting to be sent; 
wherein the selecting comprises at least one of: 
content of the scheduling request message is selected as the content to duplicate based on the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources where the first pool is primarily allocated for contention-based channel access; and content of the uplink data is selected as the content to duplicate based on the size of the uplink data waiting to be sent can be accommodated by a transport block of the selected second radio resource from the second pool of radio resources where the second pool is primarily allocated for scheduling-based channel access.  

Regarding claim 17, Loehr in view of  MARQUEZAN and KIM  MOON, CAO, LI either alone or in combination fails to teach , wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources; the scheduling request message is transmitted on the selected second radio resource; and the scheduling request message and a portion of the uplink data are transmitted on the selected first radio resource, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Regarding claim 23, Loehr in view of  MARQUEZAN and KIM  MOON, CAO, LI either alone or in combination fails to teach: wherein: 
the content to duplicate is based on a size of the uplink data waiting to be sent; wherein selecting which content to duplicate comprises at least one of: content of the scheduling request message is selected as the content to duplicate based on the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources where the first pool is primarily allocated for contention-based channel access; and content of the uplink data is selected as the content to duplicate based on the size of the uplink data waiting to be sent can be accommodated by a transport block of the selected second radio resource from the second pool of radio resources where the second pool is primarily allocated for scheduling-based channel access.  

Regarding claim 24, Loehr in view of  MARQUEZAN and KIM  MOON, CAO, LI either alone or in combination fails to teach, wherein: the scheduling request message is selected as the content to duplicate when the size of the uplink data waiting to be sent is larger than can be accommodated by a transport block of the selected first radio resource from the first pool of radio resources allocated for contention-based channel access; and the transmitting comprises: transmitting on the selected second radio resource the scheduling request message; and transmitting on the selected first radio resource the scheduling request message and a portion of the uplink data, where the scheduling request message transmitted on the selected first radio resource comprises an indication of a total number of consecutive radio resources from the first pool to be expected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411